SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.2) Filed by the Registrant [x] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ]Definitive Proxy Statement [x] Definitive Additional Materials [ ] Soliciting Material under§240.14a-12 BioTime, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [x] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing feeis calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Dear Fellow Shareholders, We are pleased to report that the past year was a period of significant growth for the BioTime family of companies. Our transition from a company with leading technology to one that also has a widening array of products available for sale and under development is now well underway. By positioning itself to lead the emerging field of regenerative medicine, BioTime is benefiting from the rare opportunity to build an industry, not just a company. In this letter we will summarize the opportunity in stem cells and regenerative medicine, how BioTime is positioning itself to lead in this important new field, and some goals shareholders should expect for the coming year. The potential of regenerative medicine The field of regenerative medicine, now in its second decade, began with the quest for a means to rebuild tissues afflicted with chronic degenerative disease. In the past, medical therapies largely depended upon the use of drugs or surgery. However, chronic degenerative diseases, in which cells in the body are lost or become dysfunctional, are often not well managed by these methods. For instance, the loss of heart muscle cells, which leads to a weakened heart, cannot yet be reversed by any drug or surgical technique. Other examples of age-related chronic degenerative diseases include Parkinson’s disease, osteoarthritis, osteoporosis, age-related macular degeneration, and atherosclerosis; at present, there are no cures for these increasingly prevalent conditions. Chronic disorders are currently responsible for 75% of our national medical costs. And these costs are growing rapidly due to the aging of the baby boomer generation. Regenerative medicine represents both a potential source of effective treatments for these chronic disorders and also an enormous business opportunity for those companies that develop effective therapies. During the mid 1990s, the biotechnology industry began to respond to the growing need for effective treatments of degenerative diseases. A new field of medical research that came to be known as regenerative medicine emerged based on the potential of human embryonic stem cells to regenerate all cell types in the human body. Today, regenerative medicine is focused on two primary types of regenerative or “pluripotent” cells, namely, human embryonic stem (hES) cells and induced pluripotent stem (iPS) cells. Essentially identical to hES cells, iPS cells can be generated from a patient’s own cells, and replacement tissues generated from the iPS cells, if properly generated, may circumvent the risk of transplant rejection. The four key ingredients to building the leading company in regenerative medicine 1) A means of manufacturing purified product The great potential for hES cells is based on their “pluripotency,” meaning the ability of hES cells to turn into thousands of cell types. Yet in this very strength remains a weakness: the largest technological hurdle facing the regenerative medicine industry is the difficulty of manufacturing only specific cell types. In other words, researchers have struggled to produce single cell types in pure batches, free of contamination by extraneous cell types produced by the stem cells. BioTime’s powerful proprietary technology, ACTCellerate™, addresses this challenge. Our ACTCellerate™ technology has enabled us to develop a bank of over 200 different, highly purified, and industry-scalable human embryonic progenitor cell (hEPC) types. We have received a $4.7 million grant from the California Institute for Regenerative Medicine (CIRM) to fund the development of ACTCellerate™ on a sufficiently large scale to produce hEPC lines that will meet the standards of purity and identity necessary for human clinical use. In the meantime, we are also marketing many of our ACTCellerate™ hEPC lines for research use to universities and to companies in the bioscience industries. Numerous customers in the U.S. and China are already using these research products. 2) Clinical-grade hES master cell banks for the manufacture of off-the-shelf products For certain clinical applications, we believe that replacement cells can be manufactured for all people from a single line of hES cells, without risking transplant rejection. These highly coveted product opportunities are widely considered low-hanging fruit in the industry. In applications such as cells transplanted into the retina of the eye, into the brain, into the joints, or in cases in which cells target tumors specifically to destroy them, the cells will ideally be manufactured from a source of hES cells produced under standards of Good Manufacturing Practices (GMP). BioTime now has a bank of six GMP hES cell lines acquired with our purchase of the Singapore-based company ES Cell International Pte. Ltd. (ESI). ESI previously developed the cell bank with approximately $30 million of funding, provided in part by the Government of Singapore. During November and December 2010, we signed agreements with CIRM and the University of California system to distribute five of those research-grade and GMP-compliant hES cell lines to California-based researchers. We believe that making the GMP-grade cell lines available to researchers may streamline the translation of basic science into therapies, and the commercial application of such products will require a royalty-bearing agreement with BioTime. 3) A robust technology for reprogramming human cells back to a pluripotent state BioTime scientists have invented a proprietary iPS cell technology called ReCyte™ designed to reprogram a patient’s cells, such as skin cells, back to hES-like cells. Our ReCyte™ technology is generically referred to as iPS cell technology, although ReCyte™ is a proprietary method that differs from most other published iPS techniques and may have distinct advantages over the competing iPS technologies, including with respect to preventing immune reactions. While the majority of the stem cell products that we are developing use our hES cells from master cell banks, iPS cells will likely play an important role in medicine as well. Patients would benefit from grafts being created from their own cells. 4) Near and intermediate term commercialization strategies While regenerative medicine will likely be a very large industry in coming decades, in our opinion, the successful companies will be those that correctly identify and aggressively develop significant sources of revenue in the near and intermediate term while also maintaining overall technological leadership. Our current research products include our ACTCellerate™ hEPC lines, cell growth media, our GMP-grade hES cell lines, and our Glycosan HyStem® hydrogel products. In the intermediate term, we are also implementing plans to develop HyStem®-Rx as a cell delivery device for use in reconstructive surgery and other cell transplant therapies. Implementing our business strategy Since our last Annual Meeting of Shareholders, we have grown to become an international organization that includes seven subsidiaries, each focused on a particular field or market area within regenerative medicine. In building these companies, our business strategy has been to utilize a broad technology platform to create the greatest possible value for our shareholders. Four of these companies have already raised outside capital, though BioTime remains the majority owner of all seven. Each company is developing its business in various ways, including activities such as hiring key personnel, conducting pre-clinical research, developing products, and establishing important customer relationships. These efforts should lead, over time, to each company becoming self-sustaining. For BioTime, the result should be substantial value creation through our ownership of equity in each company. BioTime Asia, Limited BioTime Asia was formed in September 2009 and is offering stem cell research products for sale in certain Asian countries. BioTime Asia will also seek to develop therapeutic products for the treatment of ophthalmologic, skin, musculoskeletal system, and hematologic diseases, including the targeting of genetically modified stem cells to tumors as a novel means of treating currently incurable forms of cancer. BioTime Asia will focus on markets for therapeutic products in the People’s Republic of China, including Hong Kong and Macau, but it may also offer research products in other Asian countries. Shanghai Genext Medical Technology Co., Ltd. has entered into an agreement with BioTime Asia to distribute our products for research purposes in those territories. Cell Cure Neurosciences, Ltd.
